Citation Nr: 0710761	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-33 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether the appellant's character of discharge for his period 
of service from September 1968 to September 1974 is a bar to 
eligibility for VA compensation benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant had active service from September 1968 to 
September 1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, which determined that the 
appellant was barred from eligibility to VA compensation 
benefits.


FINDINGS OF FACT

1.  The appellant was absent without leave (AWOL) days from 
July 3, 1970, to May 28, 1974, and he was AWOL 21 days from 
July 18, 1974, to August 8, 1974.

2.  The appellant received a discharge under other than 
honorable (OTH) conditions for his service from September 
1968 to September 1974.

3.  Evidence showing that the appellant was insane during 
service or suggesting that there were compelling 
circumstances for his prolonged absence from duty has not 
been presented.


CONCLUSION OF LAW

The appellant's September 1974 other than honorable service 
discharge is a total bar to VA compensation benefits that may 
be paid based upon service from September 1968 to September 
1974.   38 U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. 
§§ 3.1, 3.12, 3.13 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 to 5107 (West 2002)] are not applicable to 
this claim on appeal because the appeal turns on a matter of 
law and not on the underlying facts or development of the 
facts.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002).  The United States Court of Appeals for Veterans 
Claims (Court) found in Manning that the VCAA can have no 
effect on appeals that are decided on an interpretation of 
the law as opposed to a determination based on fact.  Also 
see Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Consequently, the Board 
is not required to address the RO's efforts to comply with 
the VCAA with respect to the issue here on appeal.

The appellant seeks entitlement to service connection for 
various disabilities that he claims began as a consequence of 
his active service.  The RO rendered an administrative 
decision in April 2004 denying entitlement to the benefits 
sought based on the character of discharge.

At his March 2004 personal hearing, the appellant testified 
that he was suffering from post traumatic stress disorder 
after he returned from Vietnam, and that he self-medicated 
with drugs and alcohol.  He further testified that he had 
problems after he returned from Vietnam with his company 
commander and his common law wife.  The appellant argued that 
he was unable to adjust after his tour in Vietnam.  He 
submitted lay statements from family reflecting that he 
abused drugs and alcohol when he returned from Vietnam in 
1970, and that he was deeply depressed and agitated.

Service records are associated with the claims folder.  These 
records show that the appellant served in Vietnam from March 
1969 to March 1970.  These records further show that, after 
returning to the United States, the appellant was AWOL from 
July 3, 1970, to May 28, 1974.  An interview with the 
appellant dated June 1974 reflects that the appellant 
understood the seriousness of an undesirable discharge and 
the loss of VA benefits.  Historically, it was noted that the 
appellant served a 12 month tour in Vietnam after enlisting 
in September 1968 and that he did not get along with his 
company commander upon his return to the United States.  The 
appellant voluntarily requested discharge for the good of the 
service, an undesirable discharge, under the provisions of 
the United States Code, Chapter 10, in lieu of trial by 
court-martial.  The appellant was AWOL again from July 18 to 
August 8, 1974.  An interview with the appellant dated August 
1974 reflects that he requested Chapter 10 discharge but went 
AWOL when he found out it had been disapproved.  It was noted 
that the appellant was into drugs while in Vietnam, but had 
been promoted, he had difficulties adjusting to life State-
side, he lived with a woman with whom he had 3 children, and 
that "he was into the drug scene heavily when he went AWOL 
from 3d Bn, 10th Inf. here at Ft. Carson on 3 July 70."  
Approval for the appellant's Chapter 10 request was 
recommended "[o]ut of deference to his family and his combat 
record."

Form DD 214 shows that the appellant was discharged under OTH 
conditions.

The term 'veteran' means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  See 
38 C.F.R. § 3.1(d).  If the former service member did not die 
in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim was based was terminated by a 
discharge or release under conditions other than 
dishonorable.  See 38 U.S.C.A.  § 101(2); 38 C.F.R. § 3.12.  
A discharge under honorable conditions is binding on the VA 
as to the character of discharge.  See 38 C.F.R. § 3.12(a).

A discharge or release from service under specified 
conditions, including being AWOL for a continuous period of 
at least 180 days, is a bar to the payment of benefits unless 
the appellant was insane at the time of the offense causing 
such discharge or there was compelling circumstances to 
warrant the prolonged unauthorized absences during service.  
38 U.S.C.A. § 5303(b); 38 C.F.R. §§ 3.12(b), 3.354 (defining 
insanity for purposes of determining cause of discharge from 
service).

Acceptance of an undesirable discharge to escape trial by 
general court-martial is considered to have been issued under 
dishonorable conditions and is a bar to VA compensation 
benefits (but not to benefits under Chapter 17 of Title 38).  
38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(c).

In this case, the evidence of record show that the appellant 
was AWOL more than 180 consecutive days and that he requested 
an undesirable discharge with full knowledge of the 
consequences.  The appellant was approved for an undesirable 
discharge and Form DD 214 reflects that his discharge was 
under OTH conditions.  Moreover, the Board finds that 
evidence has not been presented showing that the appellant 
was insane or that there were compelling circumstances for 
his prolonged absence from duty.  The appellant was AWOL for 
more than 2 years.  Although he argues that he had post 
traumatic stress symptoms, difficulty with his commander, and 
problems with his common law wife after returning from 
Vietnam, the appellant does not report any specific 
emergencies or obligations to account for his initial 
prolonged absence.  Excessive drug use by the appellant is 
noted in the service records and lay statements from the 
appellant's family; however, competent evidence has not been 
presented showing insanity.  The appellant is not competent 
to provide a medical opinion on matters requiring medical 
knowledge.  Bostain v. West, 11 Vet.App. 12, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet.App. 492 (1992); see 
also, Routen v. Brown, 10 Vet.App. 183, 196 (1997).  
Additionally, notwithstanding, the appellant's service in 
Vietnam, a significant portion of the appellant's service was 
not honest, faithful, meritorious or of benefit to the 
nation.  Therefore, the Board concludes that the appellant's 
character of discharge is a bar to VA compensation benefits, 
and that he does not meet any of the exceptions to this bar.  
The appellant's statements do not establish insanity or 
compelling circumstances to warrant the unauthorized absence.




ORDER

The character of the appellant's service from September 1968 
to September 1974 is a bar to entitlement to VA benefits.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


